DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5 & 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (8,113,745) in view of Managan (2019/0100391) and
Spaulding et al. (4,900,199).
	Aoki (8,113,745) disclose(s):
Powder conveying device, figure(s) 1;
Powder conveyor 1, 6, 7;
conveying powder, abstract; 
discrete conveyor powder loading, abstract;
outlet(s) duct(s), that which enters 5;
outlet(s) valve(s) 9;
setpoint generator, column(s) 4, line(s) 10;
actual period sensor 17;
evaluation unit 18;
further outlet(s) valve(s) 10;
further outlet(s) duct(s), at 4;
regulating unit 11, 13, 15-16;
pressurizable working container 6A;
working container inlet(s), connecting 9 & 1;
working container outlet(s) duct(s) 8;
injector, the T-junction between 12 & 13;
pump 11.

	Aoki (8,113,745) disclose(s) an outlet(s) sensor 17.  Aoki (8,113,745) lack(s) an outlet(s) sensor sensing actual output time.  Managan (2019/0100391) teach(es) sensing output time & comparing actual & set point valve(s) opening times in a pneumatic conveyor conveying powder.  Please see [0029]-[0030], [0034]-[0036], [0039]-[0044] & [0048].  
	Aoki (8,113,745) and Managan (2019/0100391) disclose(s) either open-loop control or is/are silent on routine closed-loop control comprising a regulator & evaluation unit.  Spaulding et al. (4,900,199) teach(es) routine closed-loop control, 116, comprising a regulator, R4, & evaluation unit, S series.  Further, it has generally been recognized In re Venner, 120 USPQ 193 (CCPA 1958).
	With regard to set point generation & subsequent evaluation by an evaluation unit, Aoki (8,113,745) measures a baseline time, that is to say without powder, then sets a plurality of downstream timers for the initial, calibration, run.  Please see column(s) 4, second through fourth paragraphs.  
	With regard to coating powder in particular, as the applicant is reciting this as merely intended use, Aoki (8,113,745) need merely be capable of conveying coating powder; which it is.  Further, Spaulding et al. (4,900,199) is directed to powder coating
	With regard to claim(s) 2, Aoki (8,113,745) disclose(s) the sensor 17 on the outlet(s) side of both valve(s). 
	With regard to claim(s) 4, Aoki (8,113,745) disclose(s) a level sensor 17.  Aoki (8,113,745) lack(s) an influence sensor.  Managan (2019/0100391) teach(es) an optical influence sensor; [0029]. 
	With regard to claim(s) 10, Aoki (8,113,745) disclose(s) a container 6A that can be pressurized.  
	With regard to claim(s) 13 & 14, Aoki (8,113,745) and Managan (2019/0100391) lack(s) squeeze valve(s); & application to powder coating comprising a applicator.  Spaulding et al. (4,900,199) teach(es) powder coating via a pneumatic conveyor, column(s) 1, line(s) 9, inter alia, feeding to an applicator 20 via squeeze valve(s) P1 & P2.  

	It would have been obvious to modify Aoki (8,113,745) to compare actual & set point valve(s) opening times, or to provide/substitute an influence sensor via routine control comprising a regulator & evaluation unit in order to either increase efficiency or accommodate practical considerations as taught by Managan (2019/0100391) and Spaulding et al. (4,900,199).  
Claims 1-8 & 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (8,113,745) in view of Managan (2019/0100391) and Spaulding et al. (4,900,199) as applied to claims 1-5 & 10-16 above, and further in view of Szikszay (6,287,056).
	With regard to claim(s) 6-8, Aoki (8,113,745) in view of Managan (2019/0100391) teach(es) a further outlet(s) duct(s) with a further outlet(s) valve(s).  But Aoki (8,113,745) in view of Managan (2019/0100391) lack(s) a further sensor.  Szikszay (6,287,056) teach(es) a plurality of sensors, 22, along the conveyor, in a pneumatic conveyor conveying powder.  
	Further, it has generally been recognized that choosing from a finite number of identified, predictable solutions (such as if to provide additional sensors or not), with a reasonable expectation of success involves only routine skill in the art.  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
	With regard to claim(s) 7, any control system, in the practical sense, will ultimately be comparing upstream & downstream setpoints.  
KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
	It would have been obvious to modify Aoki (8,113,745) in view of Managan (2019/0100391) to apply to a powder coating system in order to either increase efficiency or accommodate practical considerations as taught by Spaulding et al. (4,900,199).  

	Conclusion
Regarding applicant’s remarks of 2/18/21, the examiner offers the following response.  
	The examiner questions applicant’s expectations relying on a controller & control algorithm per se` to obtain patentable subject matter.  A controller is by definition three components: sensor; comparator; & actuator.  	Further, it has generally been recognized that the use of a conventional control to automate a previously manual operation, such as open-loop control, involves only routine skill in the art.  In re Venner, 120 USPQ 193 (CCPA 1958).
	Noting, the applicant does not address the closed-loop control feature(s) of either Spaulding et al. (4,900,199) or Szikszay (6,287,056).  
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571-272-6911.  The fax phone numbers for the organization where this application or proceeding is assigned are (703)305-7687 for regular communications and (703)308-0552 for After Final communications.

/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3651